Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

 

 

 

 

 

This Agreement is entered into between Richard L. King (“Mr. King”) and Labor
Ready, Inc. (together with its subsidiaries, the “Company”) as of this 9th day
of October, 2001, in order to sever their employment relationship.  In
consideration of the mutual promises below, the Company and Mr. King agree as
follows:

 

 

 

 

 

1.              Termination of Employment.  Mr. King’s employment with the
Company, and that certain Executive Employment Agreement between the Company and
Mr. King dated May 16, 2000 (the “Employment Agreement”), were terminated
effective as of September 20, 2001.

 

 

 

 

 

2.              Compensation.  Subject to Mr. King’s compliance with all of the
terms and conditions of this Agreement and as a material inducement to Mr. King
to enter into this Agreement, the Company shall pay Mr. King the sum of One
Hundred Thousand Dollars ($100,000.00) on or before seven (7) days after mutual
execution hereof.

 

 

 

 

 

3.              Continuation of Health Insurance.  Subject to Mr. King’s
compliance with all of the terms and conditions of this Agreement and as a
material inducement to Mr. King to enter into this Agreement, the Company shall
continue to provide the health insurance coverage currently provided to Mr. King
and his wife, until the earlier of (a) the date Mr. King secures employment with
another employer, or (b) one (1) year after the date hereof.

 

 

 

 

 

4.              Termination of Stock Options.           The parties acknowledge
that the following represent all stock options granted Mr. King by the Company
to date, and that no such options have heretofore been exercised:

 

 

Option Grant

 

Grant Date

 

 

 

 

 

350,000 shares

 

May 16, 2000

 

150,000 shares

 

August 1, 2000

 

12,000 shares

 

February 21, 2001

 

All said options shall be deemed terminated and of no further force or effect as
of the date hereof.

 

5.              Additional Terms and Conditions. Mr. King expressly agrees to
all of the following terms and conditions:

 

 

 

 

 

 

 

a)

Mr. King shall not issue or make any written or verbal statement to anyone which
addresses the Company or his employment with the Company in a negative or
derogatory manner.

 

 

 

 

 

 

 

b)

Mr. King shall comply with all of the surviving covenants and provisions set
forth in his Employment Contract.

 

 

 

 

 

 

 

c)

Mr. King shall reasonably cooperate with the Company on an as-requested basis in
any pending matters which in the Company’s reasonable judgment require Mr.
King’s involvement.

 

 

 

 

 

6.              Waiver and Release by Mr. King.     Mr. King expressly
acknowledges that the payment and benefits provided for hereinabove constitutes
sufficient consideration for any and all compensation and benefits due Mr. King
as well as Mr. King’s promises set forth herein and the settlement, waiver,
release and discharge of any and all claims arising under the Employment
Agreement, common law, any federal, state and local statue or regulation, or
otherwise. Mr. King represents that he has not filed any complaint, charge or
action against the Company, its officers, agents or employees with any local,
state or federal agency or court arising from his employment relationship with
the Company.  Mr. King represents that he will not seek damages, monetary or
otherwise, or any other type of relief through any such complaint at any time in
the future. Mr. King, for himself and his successors and assigns, waives,
releases and forever discharges the Company, its officers, directors, agents and
employees of and from any and all claims, causes of action, rights, demands,
debts, damages and actions of whatever nature arising from or relating to Mr.
King’s employment relationship with the Company, including the termination of
such relationship and the Employment Agreement, and also including any cause of
action pertaining to employment discrimination based on age, race, creed, color,
religion, sex, national origin or disability.

 

 

 

 

 

7.              Opportunity to Review; Revocation.     Mr. King expressly
acknowledges that the Company has encouraged and given him the opportunity to
thoroughly discuss all aspects of this Agreement with his attorney or other
advisor before signing and that he has thoroughly discussed or in the
alternative has freely elected to waive any further opportunities to thoroughly
discuss this Agreement with his attorney or other advisor.  Mr. King understands
that he has fourteen (14) days to review this Agreement and determine whether or
not to sign.  Signature prior to the expiration of 14 days waives the remaining
consideration period.  Mr. King has seven (7) days from the date this Agreement
is executed to revoke the waiver of any claim under the Age Discrimination in
Employment Act.  If Mr. King does not revoke the Agreement within the seven-day
period, the Agreement shall become fully effective and the payment terms
referred to herein shall become effective.  If Mr. King does revoke this
Agreement, the Company’s payment obligation under this Agreement shall be null
and void.

 

 

 

 

 

8.              Knowing and Voluntary.     Mr. King expressly acknowledges that
he understands all of the provisions of this Agreement, and that he is knowingly
and voluntarily entering into this Agreement.

 

 

 

 

 

9.              Governing Law.     This Agreement is made and entered into in
the State of Washington and shall in all respects be interpreted, enforced and
governed under the laws of this state.


 

10.            Severability.     Should any provision of this Agreement be
declared or be determined by any court of competent jurisdiction to be illegal,
invalid, void or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions shall not be affected thereby and any such
illegal, unenforceable or invalid part, term or provision shall be deemed to be
revised in the legal, enforceable and valid manner which most closely reflects
the intention of the parties.

 

 

 

 

 

11.            Entire Agreement.     This Agreement, along with all of the
ongoing covenants of the Employment Contract, set forth the entire agreement
between the parties and supersede any and all prior agreements or understandings
between these parties pertaining to the subject matter hereof.

 

 

LABOR READY, INC.

 

 

By:

 

 

 

 

Joseph P. Sambataro, Jr

Richard L. King

 

President and Chief Executive Officer

 

 